DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, Applicant recites the limitation “the load balancers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends on claim 10 and there is no recitation of “load balancers” in claim 10 but rather circuitry for selecting an output port. Claims 12-16 also recite load balancers but there is a lack of antecedent basis for these terms.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 20160065477 A1).

Regarding claim 17, White teaches:
A method, comprising: in a network element [Figure 1 ¶0013 load balancing chip on a network element], transmitting packets via multiple output ports of the network element [¶0014-15 output ports 104] over multiple respective links of a communication network [¶0013-14 output ports connected to links of a network i.e. Ethernet]; receiving from the communication network, via one or more input ports of the network element, packets that are destined for transmission via the multiple output ports [¶013-20 link selection logic 114 of Figure 1 has access to input traffic packets of certain type being non-TCP or TCP, considered comprising input port, and switches packets from input to a specific output port of multiple output ports]; monitoring multiple data-counts [See ¶0016-22, link selection modules each manage a data-count i.e. phantom queue vectors being congestion or data-count indicators from the shapers 110], each data-count corresponding to a respective output port [See ¶0016-18, link selection modules each manage a data-count for each of the output ports from shapers 110], and is indicative of a respective data volume of the packets forwarded for transmission via the respective output port [Figure 1 110, shapers ¶0015 for counting for each output port and reporting values representative of data volume at the output ports ¶0016-22]; and based on the data-counts, selecting for a given packet an output port among the multiple output ports, and forwarding the given packet for transmission via the selected output port [¶0015-20 select output path based on ports being congested or not for non-TCP packets], wherein the selecting of the output port is performed based on selection rules, and wherein different selection rules are used for different traffic [See ¶0016-22, non-TCP traffic types routed to output ports based on values representing indicated counts at output ports i.e. phantom queues, and TCP traffic distributed by statically balancing output port packet loads for TCP traffic thus still considered based on data-counts and thus selection methods for TCP and non-TCP are different, Examiner noting that the “selecting” step in the last limitation not necessarily meaning selecting using the indicated data-count thus under broadest reasonable interpretation TCP traffic forwarding based on data-counts].

Regarding claim 18, White teaches:
The method according to claim 17, wherein different selection rules are used for traffic of different 30transport protocols [¶0016-22 TCP and non-TCP traffic considered different protocols with different rules for selection, balancing loads for TCP and monitoring phantom queue vectors representing data counts and congestion for non-TCP].

Regarding claim 19, White teaches:
The method according to claim 17, wherein selecting the output port comprises selecting an output port to which a minimal amount of data has been forwarded, among the multiple output ports, in a recent interval [¶0016-21 of White, lowest congestion port selected, ¶0012 congestion based on fill level of queue such that lowest congested link has low queue fill level considered a minimal amount of data forwarded to that output port in a recent time].

Regarding claim 20, White teaches:
The method according to claim 17, wherein selecting the output port comprises determining an amount of data to be transmitted via the selected output port before switching to a different output port [¶0015-22, non-TCP packet is forwarded to a port of a port pool, considered determining an amount of data i.e. a packet, and subsequent packets may be routed to different ports when congestion detected for non-TCP, i.e. selecting a first port for an amount, a packet, done before selecting a different port based on updated congestion statistics for a next packet].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20160065477 A1) in view of Ramanathan et al. (“Ramanathan”) (US 20140219090 A1).

Regarding claim 1, White teaches:
A network element [Figure 1 ¶0013 load balancing chip on a network element], comprising: 
one or more input ports [¶013-15, ¶0017-20 link selection logic 114a of Figure 1 has access to input traffic packets of certain types e.g. TCP, non-TCP, considered comprising input port]; 
multiple output ports [¶0014-15 output ports 104], configured to transmit packets over multiple respective network links of a communication network [¶0013-14 output ports connected to links of a network i.e. Ethernet]; 
a plurality of counters [Figure 1 110, shapers ¶0015-16 for counting for each output port]; 
[Figure 1 114, load balancer include link selection logic for TCP and link selection for non-TCP ¶0020], each load balancer configured to distribute packets from at least one of the one or more input ports between a respective sub-group of the output ports associated with the load balancer [Figure 1 ¶0015-20 link selection i.e. load balancer 114 switches packets from input to a specific output port of multiple output ports], wherein each load balancer is configured to manage, for each of the output ports associated with the load balancer, in respective counters of the plurality of counters, a data-count indicative of a respective data volume of the packets forwarded for transmission through the output port by the load balancer [See ¶0016-22, link selection modules each manage a data-count i.e. phantom queue vectors being congestion or data-count indicators from the shapers 110], and wherein the load balancers are configured to select output ports for the packets, responsively to the data- counts [¶0015-20 select output path based on ports being congested or not for non-TCP packets].
White teaches a load balancer and in ¶0013 indicates that for Figure 1, system 100 is able to comprise more components but does not expressly teach plurality of load balancers.
Ramanathan teaches  a plurality of load balancers, each load balancer configured to distribute packets from at least one of the one or more input ports between a respective sub-group of the output ports associated with the load balancer, wherein each load balancer is configured to manage, for each of the output ports associated with the load balancer, in respective counters of the plurality of counters, a data-count [Figure 1, ¶0035-42, engines 111A-111M are load balancers and there can be multiple, See Figure 1, ¶0035, engine 111A-111M distribute packets between input port 106A, ingress forwarding module 120, and a sub-group of output ports 106B, 106N, 106C, ¶0035-42 data count is managed as congestion is detected based on indicated data count].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White such that there are multiple load balancers. White teaches link selection logic considered a load balancer and ¶0013 indicates that more components may be added thus it would have been an obvious combination of prior art elements according to known techniques to modify White such that there are plurality of load balancers selecting groups of ports as in Ramanathan to 

Regarding claim 3, White-Ramanathan teaches:
The network element according to claim 1, wherein the load balancers are configured to select for each packet, the output port to which a minimal amount of data has been forwarded, among the sub-group of the output ports associated with the load balancer [¶0016-21 of White, lowest congestion port selected, ¶0012 congestion based on fill level of queue such that lowest congested link has low queue fill level considered a minimal amount of data forwarded to that output port in a recent time].

Regarding claim 9, White-Ramanathan teaches:
The network element according to claim 1, wherein the packets destined to the multiple output ports have different respective delivery priorities, and wherein the load balancers are configured to select the output port based at least on the delivery priority of a packet destined to the multiple output ports [White ¶0017-22 TCP packets are prioritized over non-TCP packets thus the deliver priority of a TCP requiring sequences is used to determine output port, and non-TCP packets having a lower priority are routed based on congested ports as sequencing of non-TCP not prioritized].

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20160065477 A1) and Ramanathan et al. (“Ramanathan”) (US 20140219090 A1) and McDonald (US 20190058655 A1).

Regarding claim 2, White-Ramanathan teaches:
The network element according to claim 1.
White teaches selecting output ports but does not teach assigning weights.
McDonald teaches wherein at least one of the load balancers is configured with respective weights for each of the outport ports in the sub-group of the output ports associated with the load [¶0012 weight is calculated for each candidate output port of the device, or assigned a weight to each device, and output port is selected based on the weight, and ¶0034-35 shows each output port being assigned a weight, and the output port selected to have the lowest latency in the output port of ¶0034 that has the lowest weight of 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White by assigning weights to the ports as in McDonald. White does not teach a weight factor in the port selection step however it would have been obvious to modify White to incorporate weights as in McDonald who teaches that each port can be associated with a weight in order to select the optimal path ¶0012 with least latency ¶0034.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20160065477 A1) in view of Ramanathan et al. (“Ramanathan”) (US 20140219090 A1) and Anand et al. (“Anand”) (US 20140119193 A1).

Regarding claim 4, White-Ramanathan teaches:
The network element according to claim 1,
wherein the load balancers are configured to select an output port responsively to the data-counts at certain times [White ¶0015-22, select an output put at load balancer 114 when detecting non-TCP packets], while between the selections based on the data-counts, the output port is selected without relation to the data- counts [¶0015-22 of White, TCP packets are routed not based on congestion, thus the instances of routing TCP packets not based on congestion are considered at times between routing non-TCP traffic based on congestion].
White teaches selections based on data-counts but does not teach periodically.
Anand teaches wherein the load balancers are configured to select an output port responsively to the data-counts periodically [Figure 3, block 307 and 311, ¶0050-52, a packet is to be routed, congestion of the egress port is detected, and a new output port is selected in response to congestion, wherein congestion is detected periodically as in ¶0040-41, thus at 307, if congestion is not detected based on periodic data-counts, packet routed based on identified egress port, or is re-routed based on data-counts 311, 315 ¶0050-52], while between the selections based on the data-counts, the output port is selected without relation to the data- counts [Figure 3, block 307, 311, 313, between the times when congestion used to determine the output port, the output port determined based on selection other than congestion or data-count, wherein congestion detected periodically ¶0040-41 thus if congestion not detected, before next interval, step 307 will lead to step 313, 309 to rout packet not based on data-count].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White such that between congestion-based selections, output ports are determined by rules for a flow as in Anand. White teaches detecting output ports to be congested and re-routed but does not indicate expressly other means of selecting when the ports are not congested. It would have been obvious to modify White to check the ports periodically as in Anand and route based on other methods between data-count-based selections, as Anand teaches this is a simple polling technique ¶0040 and allows for opportunistic routing as it minimizing impact of rerouting as delays can be tolerated ¶0029.

Regarding claim 5, White-Ramanathan- Anand teaches:
The network element according to claim 4,
wherein the network element includes circuitry which manages state information for flows of packets [White ¶0015-22, port pools managed for TCP and non-TCP traffic and rules for forwarding TCP and non-TCP packets ] and wherein the state information of a flow indicates a rule as to how an output port is to be selected for packets belonging to the flow [White ¶0022 state information indicates rule for TCP flows to select  an output port not based on congestion or data-counts], when the selection is performed without relation to the data-counts [White ¶0022, output port for TCP flows not based on data-counts but based on hash ¶0023].

Regarding claim 6, White-Ramanathan- Anand teaches:
[White ¶0015-22, port pools managed for TCP and non-TCP traffic and rules for forwarding TCP and non-TCP packets ]  and wherein the state information of a flow indicates a rule as to when the selection is performed without relation to the data- counts [White ¶0022 rules indicate performing output put selection without relation to data-counts when the flows are TCP].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 20160065477 A1) in view of Ramanathan et al. (“Ramanathan”) (US 20140219090 A1) and Xiong (US 20120275301 A1).

Regarding claim 7, White-Ramanathan teaches the network element according to claim 1.
White teaches egress selection but not refraining from sending a packet to a port based on control signaling from a next-hop.
Xiong teaches: wherein the load balancers are configured to pause or slow down delivery of packets to output ports responsively to flow control signaling imposed by a next-hop network element [¶0030-31 backpressure information indicates to stop traffic from being forwarded thus slowing down delivery to output ports].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White by refraining from sending high priority packets to egress ports due to signaling from a next-hop element as in Xiong. White teaches egress port selection but does not indicate a case when a next-hop element sends control signaling. Xiong can be used to modify White by implementing recourse to refrain from sending priority packets to an output port upon receiving backpressure signaling in order that packets will not be lost and prevents HOL blocking ¶0031.
White-Ramanathan and Xiong in this embodiment of Xiong teaches backpressure for all ports to be blocked but does not teach after the pause however Xiong in this embodiment can be modified by a later embodiment to include times such that and wherein after the pause or slow down is over, the load balancers are configured to advance the data-count of ports which were paused or slowed down to [see Figure 9 ¶0066-69 backpressure request can be received indicates how long the blocking should occur thus after the time period the ports are no longer backpressure considered data being “advanced”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White by refraining from sending high priority packets to egress ports due to signaling from a next-hop element as in Xiong. White teaches egress port selection but does not indicate a case when a next-hop element sends control signaling. Xiong can be used to modify White by implementing recourse to indicate how long based on the priority a flow to an output port should be blocked ¶0069.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20160065477 A1) in view of Anand et al. (“Anand”) (US 20140119193 A1).

Regarding claim 10, White teaches:
A network element [Figure 1 ¶0013 load balancing chip on a network element], comprising: multiple output ports [¶0014-15 output ports 104], configured to transmit packets over multiple respective network links of a communication network [¶0013-14 output ports connected to links of a network i.e. Ethernet]; and circuitry, configured to: receive from the communication network, via one or more input ports of the network element, packets that are destined for transmission via the multiple output ports  [¶013-20 link selection logic 114b of Figure 1 has access to input traffic packets of certain type being non-TCP, considered comprising input port, and link selection i.e. load balancer 114b switches packets from input to a specific output port of multiple output ports]; monitor multiple data-counts [See ¶0016-22, link selection modules each manage a data-count i.e. phantom queue vectors being congestion or data-count indicators from the shapers 110], each data-count corresponding to a respective output port , and is indicative of a respective data volume of the packets forwarded for transmission via the respective output port [Figure 1 110, shapers ¶0015-22 for counting for each output port and outputting phantom queue vectors representing data-counts at output port for link selection to make port selections]; and select for each received packet an output port [¶0015-22 select output path based on ports being congested or not for non-TCP packets].
White teaches selections based on data-counts but does not teach periodically.
Anand teaches wherein the load balancers are configured to select an output port responsively to the data-counts periodically [Figure 3, block 307 and 311, ¶0050-52, a packet is to be routed, congestion of the egress port is detected, and a new output port is selected in response to congestion, wherein congestion is detected periodically as in ¶0040-41, thus at 307, if congestion is not detected based on periodic data-counts, packet routed based on identified egress port, or is re-routed based on data-counts 311, 315 ¶0050-52], while between the selections based on the data-counts, the output port is selected without relation to the data- counts [Figure 3, block 307, 311, 313, between the times when congestion used to determine the output port, the output port determined based on selection other than congestion or data-count, wherein congestion detected periodically ¶0040-41 thus if congestion not detected, before next interval, step 307 will lead to step 313, 309 to rout packet not based on data-count].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White such that between congestion-based selections, output ports are determined by rules for a flow as in Anand. White teaches detecting output ports to be congested and re-routed but does not indicate expressly other means of selecting when the ports are not congested. It would have been obvious to modify White to check the ports periodically as in Anand and route based on other methods between data-count-based selections, as Anand teaches this is a simple polling technique ¶0040 and allows for opportunistic routing as it minimizing impact of rerouting as delays can be tolerated ¶0029.

Regarding claim 11, White-Anand teaches:
The network element according to claim 10, wherein the load balancer configured to select an output port responsively to the data-counts for less than 10% of the packets handled by the load balancer [White ¶0013-22 link selection logic i.e. load balancer handling TCP traffic as cited above selects output port responsive to data-counts for 0% of TCP traffic as this is forwarded regardless of congestion status, Examiner notes that load balancers are not yet defined].
White teaches a load balancer and in ¶0013 indicates that for Figure 1, system 100 is able to comprise more components but does not expressly teach plurality of load balancers.
Anand teaches load balancers [Figure 2 line cards 1-N with load balancing circuitry].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White such that there are multiple load balancers. White teaches link selection logic considered a load balancer and ¶0013 indicates that more components may be added thus it would have been an obvious combination of prior art elements according to known techniques to modify White such that there are plurality of load balancers selecting groups of ports as in Anand to minimize effects of re-routing ¶0029.

Regarding claim 12, White-Anand teaches:
The network element according to claim 10, wherein the load balancers are configured to repeatedly use previously selected output ports, between the selections based on the data-counts [White Figure 1 shows load balancers 114a 114b, and see Anand ¶0040-41, ¶0050-52, Figure 3 307, port identified for packet used when no congestion, i.e. previously selected is used each time congestion trigger is not met, ¶0044, ¶0047-50, extant binding between packets and a port prior to rerouting or change to binding].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20160065477 A1) in view of Anand et al. (“Anand”) (US 20140119193 A1) and Johnson (US 20180063007 A1).

Regarding claim 13, White-Anand teaches:
The network element according to claim 10, wherein the load balancers are configured to select the output ports [White ¶0015-22 Figure 1 teaches load balancers 114a and 114b].
[Figure 3, block 307, 311, 313, between the times when congestion determines the output port based on polling ¶0040-41, the output port determined based on selection other than congestion or data-count].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White such that between congestion-based selections, output ports are determined by rules for a flow as in Anand. White teaches detecting output ports to be congested and re-routed but does not indicate expressly other means of selecting when the ports are not congested. It would have been obvious to modify White to check the ports periodically as in Anand and route based on other methods between data-count-based selections, as Anand teaches this allows for opportunistic routing as it minimizing impact of rerouting as delays can be tolerated ¶0029.
White-Anand teach selecting output ports between data-count selections but does not teach it is cyclic.
Johnson teaches wherein the load balancers are configured to select the output ports in a cyclic order, between the selections based on the data-counts [¶0020 egress ports may be selected round-robin].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify White such that between congestion-based selections, output ports are determined by cyclic order. White teaches determining ¶0015-22 using a load balancing scheme for TCP traffic but does not expressly teach cyclic order. It would have been obvious to modify the load balancers of White to select based on cyclic order as in Johnson to prevent overloading ¶0020.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20160065477 A1) in view of Anand et al. (“Anand”) (US 20140119193 A1) and Kumar et al. (“Kumar”) (US 20180091427 A1).

Regarding claim 14, White-Anand teaches:
[White ¶0013-22 load balancers 114a and 114b route packets of non-TCP and TCP types] wherein the load balancers are configured to select the output port for packets of different types [White ¶0013-22 load balancers 114a and 114b selecting the output ports for TCP and non-TCP].
White teaches load balancers selecting based on different traffic types but does not teach different rates however Kumar teaches wherein the load balancers are configured to select the output port based on the data-counts at different rates for packets of different types [¶0040-42, the output port is selected for packets of a first priority i.e. type at a lower rate i.e. 10% less packets outputted than packets for a higher priority type as packets are dropped thus the rate of packets selecting this port for transmission is going down].
It would have been obvious to one of ordinary ski lint he art before the effective filing date of the claimed invention to modify White such that the selections based on data-counts are at different rates for different types. White teaches different types and multiple load balancers but does not teach expressly different rates however it would have been obvious to modify White such that the load balancers select an output port i.e. forward a packet to an output port at different rates for different types of packets as Kumar teaches an output port is selected i.e. a packet of a certain type is forwarded to the output port at a certain rate based on the packet type based on data-counts to lower rates when there is high utilization such that lower priority packets are dropped while higher priority packets are not to avoid indiscriminate dropping of packet rates across all types ¶0042.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20160065477 A1) in view of Anand et al. (“Anand”) (US 20140119193 A1) and Hari et al. (“Hari”) (US 20160028620 A1).

Regarding claim 15, White-Anand teaches:
The network element according to claim 10, wherein the packets destined to the multiple output ports belong to a plurality of different traffic types [White ¶0015-22 TCP and non-TCP types], and [White ¶0015-22 load balancers 114a and 114b select output ports for TCP and non-TCP traffic using different methods], and wherein selections may occur between the selections based on the data-counts [Anand ¶0040-41 selections occur between polling for congestion step 307, 309 of Figure 3 and ¶0050-52 see rationale for combination as in claim 10].
White teaches load balancers and selecting output ports using different methods but does not teach this expressly between data-count selections i.e. using rules for packets based on type based on factors other than data-count however White-Anand can be modified such that the selections between those based on data-counts occur as claimed as in Hari teaches these selection between the selections based on the data-counts may be configured to select the output ports for packets of different types based on different selection methods  [Hari ¶0035 packets of a type corresponding to a rule are forwarded to the output port according to rule, and use other information for forwarding a packet that is of another type].
It would have been obvious to one of ordinary ski lint he art before the effective filing date of the claimed invention to modify White such that the selections based on types of packets are different as in Hari. It would have been obvious to modify White-Anand such that there are selections for packets of various types based on factors other than data-counts as in Hari to be used as in White-Anand when congestion is not exceeded see Hari ¶0035 such that flows are forwarded to appropriate ports ¶0002-3.


Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 16 would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome rejections under 35 USC 112(b).


Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mir et al. (“Mir”) (US 20140192646 A1) Figure 4 teaches detecting congestion by polling at an interval and rerouting flows to different ports based on data-counts ¶0042-61.
                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478